LEDDY, J.
In defendant in error’s motion for rehearing, the statement made in our original opinion that Judge Sluder’s legal services were rendered the city of San Antonio with the full knowledge, acquiescence, and consent of at least a majority of its governing board, is vigorously challenged as not being sustained by the evidence. An examination of the record shows without dispute that the mayor and all four of the city commissioners had full knowledge that Sluder was rendering legal services for the city over a period of several months. Two of the commissioners testified that they did not know he had been employed to render such services, but supposed he was rendering same as the attorney for one of his bond clients. However, the evidence is undisputed that a majority of the council knew of Sluder’s employment at the time the legal services were being rendered. The mayor, Hon. O. B. Black, tes- ■ tified he made the agreement employing Sluder, and that such employment was mentioned before Commissioner Lambert, and that subsequently Lambert admitted to witness that he knew of Sluder’s employment, and said he ought to be paid for his services. Commissioner Rieden admitted full knowledge of Sluder’s employment and also testified that Commissioner Lambert knew of it at the time. Lambert was not called as a witness to dispute the testimony given by Black and Rieden. It is therefore undisputed, as stated in the original opinion, that the majority of the council knew, acquiesced in, and consented to Sluder’s employment.
With the exception of the matter above discussed, the motion is but a repetition of the grounds urged upon the original hearing, and after a careful consideration of same, we are satisfied our original opinion correctly disposes of the case, and recommend that the motion for rehearing be overruled.